Citation Nr: 1739958	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-12 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as due to herbicide agent exposure and the Veteran's service-connected psychiatric disorder. 

2.  Entitlement to service connection for a heart condition (claimed as ischemic heart disease), to include as due to herbicide agent exposure and the Veteran's service-connected psychiatric disorder. 


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel

REPRESENTATION

Carl Price, Agent


REMAND

The Veteran had active duty service from June 1970 to January 1972, including in-country service in Vietnam.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified at a November 2016 videoconference hearing before the undersigned Veterans Law Judge.  

The issue of entitlement to service connection for ischemic heart disease has been recharacterized as entitlement to service connection for a heart condition in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  While additional delay is regrettable, remand is required to fairly decide the Veteran's claims.

The Veteran generally contends that: (1) he has a heart condition (originally claimed as ischemic heart disease) and sleep apnea; and (2) these conditions are etiologically related to his service, including his presumed exposure to an herbicide agent (Agent Orange) and his service-connected psychiatric disorder (posttraumatic stress disorder [PTSD] with panic disorder and depressive disorder).  For the reasons discussed below, the Board finds that further development is required.

First, the Veteran identified pertinent VA and private treatment records that have not yet been associated with the claims file, including: (1) VA treatment for heart palpitations (although the claims file contains Columbus VAMC records, none of them pertain to treatment for heart palpitations); (2) private treatment by Dr. Reddy (although the claims file contains an April 2008 record, the Veteran testified that he had around 30 years of treatment history with this provider); and (3) private treatment by Dr. Davis (the Veteran testified that he had seen this provider for the last three years).  See November 2016 hearing transcript.  As these records have been identified by the Veteran, but not yet sought or associated with the claims file, VA has a duty to seek these records and, if found, associate them with the claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Second, competent lay and medical evidence indicates that the Veteran may have a heart condition, may have a type of sleep apnea other than obstructive, and may have an etiological relationship between his service-connected psychiatric disorder and his claimed conditions.  See December 2007 CPAP Titration Study from the Sleep Center (which documented a "history of obstructive sleep apnea," but found an overall apnea hypopnea index of 18.4, which included "38 central apneas, eight obstructive apneas, one mixed apnea[,] and 83 hypopneas"); March 2013 VA Form 9 (in which the Veteran contended that VA failed to address central or mixed sleep apnea and failed to consider whether any type of sleep apnea [obstructive, central, and/or mixed] was related to his herbicide agent (Agent Orange) exposure or his service-connected psychiatric disorder); November 2016 hearing transcript (in which the Veteran reported being diagnosed with angina and his representative contended that a Mayo Clinic article and a Journal of Sleep article suggested a link between the claimed conditions and the service-connected psychiatric disorder); November 2016 Statement by the Veteran's spouse (which attested to the Veteran's symptoms of "snoring and seeming to stop breathing" during sleep for the past 31 years and corroborated the Veteran's assertion that he had been diagnosed with angina).  Based on these indications, the Board requires medical clarification as to the cause of the Veteran's heart symptoms and sleep apnea.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Seek outstanding, relevant VA and private treatment records identified by the Veteran, including:

(a)  VA treatment for heart palpitations (although the claims file contains Columbus VAMC records, none of them pertain to treatment for heart palpitations); 

(b)  private treatment by Dr. Reddy (although the claims file contains an April 2008 record, the Veteran testified that he had around 30 years of treatment history with this provider); and 

(c)  private treatment by Dr. Davis (the Veteran testified that he had seen this provider for the last three years).

2.  Seek clarification from the Veteran's representative as to which Mayo Clinic and Sleep Journal articles he was referencing during the November 2016 hearing (although these articles were discussed, they were never associated with the claims file).  

3.  After completion of directives 1 and 2, schedule the Veteran for the relevant examination(s) to clarify the nature and etiology of the Veteran's claimed heart and sleep apnea conditions.  

The opinion(s) must include discussion of: 

(a)  if available, the Mayo Clinic and Sleep Journal articles referenced by the Veteran's representative during the November 2016 hearing;   

(b)  which type(s) of sleep apnea is/are medically indicated by the Veteran's claims file, including the December 2007 CPAP Titration Study from the Sleep Center (which documented a "history of obstructive sleep apnea," but found an overall apnea hypopnea index of 18.4, which included "38 central apneas, eight obstructive apneas, one mixed apnea[,] and 83 hypopneas");

(c)  whether any type of sleep apnea medically indicated by the Veteran's claims file was at least as likely as not (50 percent probability or greater) caused or aggravated beyond natural progression by the Veteran's service, including his presumed herbicide agent exposure or his service-connected psychiatric disorder; 

(d)  whether the Veteran's symptoms of chest pain with some nausea and weakness are medically attributable to a heart condition, including, but not limited to, angina, palpitations, and/or ischemic heart disease; and 

(e)  whether any identified heart condition was at least as likely as not (50 percent probability or greater) caused or aggravated beyond natural progression by the Veteran's service, including his presumed herbicide agent exposure or his service-connected psychiatric disorder.

If the Veteran's symptoms of chest pain with some nausea and weakness are NOT medically attributable to a heart condition or the Veteran's service-connected psychiatric disability, then the examiner should explain the why this is so, to the extent possible. 

To be adequate, the opinion(s) must consider the Veteran's lay statements, be based on accurate factual premises, and contain sufficient rationale to support conclusions.  

If any opinion cannot be rendered without resorting to mere speculation, the examiner must state whether the inability to provide the requested opinion is due to: the limits of the examiner's medical knowledge; the limits of medical knowledge in general; or the need for additional evidence that would permit the opinion to be provided.

See Remand body for further discussion.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

Only a Board decision is appealable to the United States Court of Appeals for Veterans Claims.  See 38 U.S.C.A. § 7252 (West 2014).  This remand is in the 
nature of a preliminary order and does not constitute a Board decision on the merits of your appeals.  See 38 C.F.R. § 20.1100(b) (2017).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252  (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100 (b) (2017).

